                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §                2:19-CR-169-Z-BR-2
                                                    §
 RUSTY DEAN CAMPBELL                                §
                                                    §
      Defendant.                                    §

                    ORDER ADOPTING REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY

         On February 19, 2020, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant

Rusty Dean Campbell filed no objections to the Report and Recommendation within the fourteen-day

period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record

in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,

and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is

correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District

Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Rusty Dean Campbell was

knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Rusty Dean Campbell; and

ADJUDGES Defendant Rusty Dean Campbell guilty of Count One of the Superseding Information in

violation of 21 U.S.C. §§ 846, 841(a)(l) and 841(b)(l)(C). Sentence will be imposed in accordance with

the Court’s sentencing scheduling order.


         SO ORDERED, March 6, 2020.


                                                     _______________________________
                                                     MATTHEW J. KACSMARYK
                                                     UNITED STATES DISTRICT JUDGE
